Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 8 and 9 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 requires a bypass path and a control unit with switching valve for the bypass path, which is not required by claim 8; while claim 8 requires a first temperature detection unit, a second temperature detection unit and a control unit controls the heating unit according to the two temperature units, which is not required by claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8 and 9 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 1 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Matthews et al. teach the claim limitations except, “a bypass path that is provided, via a switching valve, between the supply path and the spray unit on an upstream side of the heating unit in a supply direction of the generated water; a temperature detection unit that detects a temperature of the generated water on an upstream side of the 
More specifically, it would not have been obvious as of the effective filing dated of the claimed invention to have a fuel cell system with the specific components at the specific location as claimed in order to improve the cooling efficiency of the fuel cell system.

This application is in condition for allowance except for the following formal matters: 
Claims 8 and 9 has been withdrawn from consideration, however, the claims need to be cancelled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LINGWEN R ZENG/Examiner, Art Unit 1723